PER CURIAM:
Carol Bennett and the Estate of Louis Dalenko appeal the district court’s orders and judgments dismissing the complaints and sanctioning Bennett. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Dalenko v. File, Nos. CA-03-550-5-H; CA-04-301-5-H; CA-04-438-5-H; CA-04-811-5-H (E.D.N.C. Feb. 5, 2004; Mar. 2, 2004; Dec. 21, 2004; Mar. 16, 2005; Aug. 26, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED